COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARIO JOHN TURNER,                                           No. 08-15-00234-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                        County Court at Law No. 2
                                               §
 THE STATE OF TEXAS,                                         of Collin County, Texas
                                               §
                       Appellee.                             (TC # 002-87100-2014)
                                               §

                                MEMORANDUM OPINION

       Mario John Turner has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


September 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)